COOK, Judge
(concurring in part and dissenting in part):
Paragraph 152, Manual for Courts-Martial, United States, 1969 (Revised edition), specifically authorizes a commanding officer to delegate his authority to order searches. Accord, para. 152, Manual for Courts-Martial, United States, 1951. Today, the majority reject this provision as being contrary to the Uniform Code of Military Justice and the Fourth Amendment to the United States Constitution. Thus, they overrule almost 30 years of precedent of this Court. United States v. Doyle, 1 U.S. C.M.A. 545, 4 C.M.R. 137 (1952); accord, United States v. Drew, 15 U.S.C.M.A. 449, 35 C.M.R. 421 (1965); United States v. Weaver, 9 U.S.C.M.A. 13, 25 C.M.R. 275 (1958).1 As recently as United States v. Bowling, 8 M.J. 76 (C.M.R.1979), and United States v. Albright, 7 M.J. 473 (C.M.A.1979), the Court rejected an argument that a commander could not delegate this authority to a subordinate. The power to delegate was retained in Mil.R.Evid. 315(d)(2). In my opinion, the majority’s analysis is void of logic and legal precedent. Therefore, I am compelled to register my dissent.
In United States v. Ezell, 6 M.J. 307, 316 (C.M.A.1979), the principal opinion observed that Congress had not acted to designate “a judicial authority ... to fulfill the warrant requirements of the Fourth Amendment.” As the Uniform Code did not address the matter, the President properly exercised his authority under Article II, United States Constitution, irrespective of his powers under Article 36, Uniform Code of Military Justice, 10 U.S.C. § 836.2 In United States *381v. Fimmano, 8 M.J. 197, 202 (C.M.A.1980), reconsideration not granted by equally divided vote, 9 M.J. 256 (C.M.A.1980), the Court recognized the authority of the President to act in the Fourth Amendment area by empowering various military officials to administer oaths. Even assuming that the President’s power to promulgate paragraph 152 is derived solely from the Uniform Code, Congress has clearly stated:
The President may delegate any authority vested in him under this chapter, and provide for the subdelegation of any such authority.
Article 140, UCMJ, 10 U.S.C. § 940 (emphasis supplied). Accordingly, if the Uniform Code is applicable to the issue under consideration, the President, by providing for sub-delegation of the authority to order searches, has literally complied with Article 140.
The majority note that this Court has previously held that various powers are nondelegable. United States v. Ryan, 5 M.J. 97 (C.M.A.1978); United States v. Bingham, 3 M.J. 119 (C.M.A.1977); United States v. Allen, 5 U.S.C.M.A. 626, 18 C.M.R. 250 (1955). See United States v. Newcomb, 5 M.J. 4 (C.M.A.1978); United States v. Butts, 7 U.S.C.M.A. 472, 22 C.M.R. 262 (1957); United States v. Roberts, 7 U.S.C. M.A. 322, 22 C.M.R. 112 (1956); United States v. Greenwalt, 6 U.S.C.M.A. 569, 20 C.M.R. 285 (1955). However, all of these cases were decided on the basis that Congress had specified that a particular official should take certain action and its intent was that such authority should not be delegated. See United States v. Brady, 8 U.S. C.M.A. 456, 24 C.M.R. 266 (1957), which involved a power set forth in the Manual for Courts-Martial. The language of United States v. Butts, supra, at 474-75, 22 C.M.R. at 264-65, is instructive:
In United States v. Sonnenschein, 1 USCMA 64, 72, 1 CMR 64, we pointed out that the powers of suspension and remission are “nonministerial.” In other words, they are discretionary. A discretionary power can be either delegable or nondelegable. Whether it is the one or the other depends upon the terms of the grant of the power. See Jay v. Boyd, 351 U.S. 345, 76 S.Ct. 919, 100 L.Ed. 1242, Note 8, and dissenting opinion, Mr. Justice Frankfurter, page 372. The grant of the powers in issue is contained in the Uniform Code. Turning to its provisions, we find that whenever Congress conferred a power upon a particular authority in the court-martial system and intended that authority to give others the right to exercise the power, it expressly provided for such designation. Articles 9(a), 22(a)(6)(7), 23(a)(7), 24(a)(4), 71(b), 74(a), 135, and 140. See also United States v. Roberts, 7 USCMA 322, 326, 22 CMR 112; United States v. Schuller, 5 USCMA 101, 104, 17 CMR 101. Speaking of a similar situation in United States v. Simmons, 2 USCMA 105, 107, 6 CMR 105, we said: “This singling out of specific officials for the exercise of the power is itself a weighty argument that Congress intended to limit the power to those designated.”
Here, we have a specified power of delegation and the cited cases are clearly inapplicable. Accordingly, I find no inconsistency between paragraph 152 and the Uniform Code.
The Chief Judge notes in the majority opinion that our previous cases which upheld the power to delegate the authority to order searches “predated our decisions in cases like United States v. Stuckey, [10 M.J. 347 (C.M.A.1981)], United States v. Middleton, [10 M.J. 123 (C.M.A.1981)], and United States v. Ezell, [6 M.J. 307 (C.M.A.1979)].” 11 M.J. 378. If he means the paragraph 152 of the Manual must be ignored and the authority to authorize searches must be derived solely from the powers and responsibilities of the office of a commanding officer, I believe these cases support, rather than reject, the power of delegation. In United States v. Stuckey, supra at 361, the Chief Judge observed:
[I]t seems perfectly clear that a military commander — no matter how neutral and *382impartial he strives to be — cannot pass muster constitutionally as a “magistrate” in the strict sense.
But as regards the commander’s power to authorize a search, he said at 360:
[T]he commander’s long-recognized power to authorize searches within the area of his command is generally viewed as derived from and correlative with his position and responsibilities in the military community — which, of course, is “a specialized society separate from civilian society.” Parker v. Levy, 417 U.S. 733, 743, 94 S.Ct. 2547, 2556, 41 L.Ed.2d 439 (1974). Accordingly, a commander’s authorization of a search has never been equated with the judicial-type procedure which comes within the contemplation of the warrant clause of the Fourth Amendment.
While the Court has shown some reluctance to permit delegation of a judicial function where the Uniform Code has specified that it should be performed by a specified official, in his opinion in Stuckey, Chief Judge Everett asserted that a commanding officer is not a judicial official for the purpose of ordering a search. As I interpret the Chief Judge’s analysis of the commanding officer’s authority, it supports adherence to previous cases of the Court rather than a departure therefrom. However, in writing for the majority here, he seeks to rely on the responsibilities of a commander as a basis for empowering him to order searches. Thus, he reasons that subordinates are not so empowered because they are not vested with the same responsibility as a commanding officer. This analysis disregards the fact that a subordinate also has responsibilities in the military organization. I cannot assume, as does the Chief Judge, that the fact that those duties do not include the command of the entire organization would adversely affect the manner in which the subordinate discharges his responsibility.3
The majority also assert that paragraph 152 of the Manual is deficient because it does not establish any standards for delegation of the authority to order searches. Obviously, searches ordered by a delegee must meet the same standards as those authorized by a commanding officer as to the requisite probable cause and impartiality. The only distinction is the factual issue of whether the authority to order searches was delegated to the person who ordered the search. While the majority envision an insurmountable burden in this area, my experience on the Court convinces me that the issue is simply not that complicated. It certainly is no more complicated than the issue of whether the authorizing officer was an acting commander, which is discussed at length in the majority opinion. Indeed, delegation of authority is usually easily proven by the introduction into evidence of the order which delegated the authority to the subordinate. As to the status of the delegee, I foresee no lack of standards. That person must be impartial, which is the same standard applicable to a commanding officer. See United States v. Ness, 13 U.S.C. M.A. 18, 20 n. 1, 32 C.M.R. 18, 20 n. 1 (1962). This standard is also expressed as a requirement that the authorizing officer be neutral and detached. United States v. Rivera, 10 M.J. 55 (C.M.A.1980). Thus, searches ordered by delegees are judged by the same standards as searches ordered by commanding officers.
The majority enthusiastically embrace the procedure whereby searches are authorized by military judges and military magistrates. This position appears to be inconsistent with the majority’s thesis that the authority to order searches is nondelegable. Contrary to the position taken in the majority opinion, neither the Uniform Code nor the Manual for Courts-Martial created military magistrates. While military judges are created by the Uniform Code, their specified authority does not extend beyond a court-martial proceeding. See Article 26, *383UCMJ, 10 U.S.C. § 826. From where does this authority derive? An examination of Army Regulation 27 — 10 (C.15, Sept. 9,1974) is informative. Paragraph 14-2 of that regulation authorizes military judges assigned to the United States Army Judiciary to issue search “warrants” under certain specified conditions. As to other military judges and military magistrates, it provides:
A military judge not assigned to the Trial Judiciary, having previously been granted general authority by an appropriate commander listed below, is authorized to issue search warrants upon probable cause with respect to the persons and property specified in paragraph 14-3 b and located within the judicial circuit wherein he is assigned or on temporary duty, even though he may not be performing duties as a military judge in the trial of cases before courts-martial. The commanders of the following listed commands have general authority to authorize a military judge or military magistrate, assigned to their command or a subordinate command, to issue search warrants: [List omitted].
Thus, the authority of a military judge or a military magistrate to order searches is derived by a delegation of that authority from a commanding officer. Indeed, even for military judges assigned to the U.S. Army Judiciary, the authority to order searches is derived by regulation from the Secretary of the Army. This appears to be an irreconcilable conflict with the thesis that a commander cannot delegate his authority to authorize searches. Additionally, I note that under the present regulatory requirement a military magistrate must be a judge advocate. See, para. 16-3, AR 27-10 (C.17, Aug. 15, 1977). However, the Chief Judge observes that there is no constitutional requirement that a magistrate be a lawyer. Accordingly, it is possible, under the view of the majority opinion, to establish a magistrates’ program which does not include lawyers or judge advocates. Both the magistrates who are lawyers and those who are not are members of the command of a convening authority. Therefore, even the magistrates’ program involves a delegation of authority to order searches to a subordinate. What distinguishes the delegation to a subordinate who is several levels removed from a commander and the next subordinate commander? I submit there is no distinction. In the view of the majority, it is the responsibilities of command that empower a commanding officer to order searches. This basis of authority would support delegation of authority to the next subordinate level where the responsibilities are greater than a delegation several levels below (magistrates) where the responsibilities are fewer. If the majority opinion is willing to accept a delegation of authority pursuant to a regulation promulgated by the Secretary of the Army, why does it not accept such a delegation pursuant to an order (para. 152) which is promulgated by the President of the United States?
I have previously expressed the opinion that the means of authorizing searches, as set forth in paragraph 152, Manual, supra, have gained acceptance within the civilian community. See my separate opinion in United States v. Fimmano, supra at 206 and cases cited therein. Perhaps the majority are discontent with the functions that a commanding officer performs within the military justice system. Indeed, I note that the majority opinion invites Congress to reexamine the role of a commanding officer. However, personal disagreement with existing procedures does not justify alteration of them by judicial fiat. I am reminded of the Chief Judge’s own words in United States v. Stuckey, supra, at 361 n. 19, wherein he remarked:
Just as a commander’s power to authorize searches has deep roots in military custom, the authority of peace officers to arrest without a warrant has a common law vintage. There is — and should be— judicial reluctance to invalidate procedures supported by long established custom and extensive experience.
The commander’s authority to delegate his power to order searches is likewise deeply rooted in the military justice system. As the United States Supreme Court recently reminded us:
The operation of a healthy deference to legislative and executive judgments in *384the area of military affairs is evident in several recent decisions of this Court.
Rostker v. Goldberg, - U.S. -, -, 101 S.Ct. 2646, 2652, 69 L.Ed.2d 478 (1981). I would not change the existing power to delegate it by judicial decree. For the reasons stated, I believe the search was properly authorized as the officer involved had been delegated the authority to order searches.4 Accordingly, I concur in the disposition ordered by the majority.

. I note that the Chief Judge observed in his treatise on military law that a commanding officer could delegate his authority to order searches. Everett, Military Justice in the Armed Forces of the United States 101 (1956).


. Any doubt as to the authority of the President to prescribe pretrial procedural rules was laid to rest by P.L. 96-107, Title VIII, § 801(b), 93 Stat. 811.


. For example, under the rationale of the majority, a Deputy Division Commander could not authorize a search as a delegee of the Division Commander, but a company commander within the division could authorize the search. I believe the deputy commander’s responsibility exceeds that of the company commander.


. My disposition of this issue renders it unnecessary to decide whether the officer was also an acting commander. I disagree with the implication in the majority opinion that a delegation of authority does not survive a change of command.